t c memo united_states tax_court michael a coburn petitioner v commissioner of internal revenue respondent docket no filed date howard scott fisher for petitioner whitney n moore james c hughes and catherine g chang for respondent memorandum findings_of_fact and opinion buch judge respondent issued a notice_of_deficiency determining the following deficiencies additions to tax and penalties with respect to michael coburn’s federal_income_tax for year sec_2002 and unless otherwise indicated all section references are to the internal continued addition_to_tax sec_6651 penalty year after concessions by both parties the issues remaining for consideration are deficiency dollar_figure big_number dollar_figure big_number dollar_figure big_number sec_6662 whether mr coburn is entitled to a net_operating_loss carryforward for the tax_year and whether he is liable for the additions to tax and penalties mr coburn failed to prove that he is entitled to the net_operating_loss carryforward mr coburn is also liable for the additions to tax and penalties findings_of_fact mr coburn is a medical doctor specializing in physical medicine and rehabilitation in he moved to california and started his own private practice focusing on workers’ compensation work injuries around and mr coburn changed his area of practice and began concentrating on pain management and electrodiagnositic studies this practice was named netwave neurodiagnostics and pain management netwave as netwave evolved mr continued revenue code in effect for the relevant years and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar coburn hired more employees and he entered into agreements with area doctors to see patients at their offices because of these extra costs netwave operated at a loss and mr coburn used his personal savings to pay netwave’s expenses mr coburn did not personally keep any of the financial records for the business and instead relied on staff members to handle the accounting matters mr coburn did not employ a bookkeeper or an accountant for the business during the years in issue mr coburn fell behind on filing his tax returns mr coburn started working with an enrolled_agent at an accounting firm to file his past due returns the enrolled_agent completed mr coburn’s returns by comparing statements made during discussions with mr coburn about his finances to the information provided mr coburn filed form sec_1040 u s individual_income_tax_return for and in attached to each return was a schedule c profit or loss from business identifying his principal business as occupational medical diagnostics for netwave respondent examined mr coburn’ sec_2002 and returns as part of the examination the revenue_agent requested substantiation for all of mr coburn’s claimed deductions mr coburn and the enrolled_agent spoke with the revenue_agent on a few occasions at the conclusion of the audit the revenue_agent told the enrolled_agent that she was disallowing many of the deductions that mr coburn claimed on hi sec_2002 and returns including the net_operating_loss carryforward he claimed on his return respondent issued a notice_of_deficiency on date reflecting adjustments to the schedule c deductions and making other computational adjustments for the and taxable years in addition respondent determined additions to tax under sec_6651 as a result of the untimely filing of mr coburn’ sec_2002 and returns and an accuracy-related_penalty under sec_6662 for each year in issue mr coburn residing in california timely petitioned the court this case was calendared for trial during the court’s trial session in los angeles california at the time of trial the parties entered into a stipulation of settled issues respondent conceded portions of the disallowed schedule c deductions and mr coburn conceded that he was not entitled to any additional schedule c deductions beyond those respondent allowed accordingly the only issues remaining are whether mr coburn is entitled to the net_operating_loss carryforward claimed on his return whether mr coburn is liable for additions to tax under sec_6651 and whether mr coburn is liable for accuracy-related_penalties under sec_6662 i burden_of_proof opinion the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise mr coburn argues that the presumption of correctness should not attach because the notice_of_deficiency is a naked assessment although a naked assessment may cause the commissioner’s presumption of correctness not to attach this doctrine does not apply to disallowed deductions when claimed deductions are involved the taxpayer bears the ultimate burden additionally when a taxpayer fails to substantiate his claimed deductions the commissioner’s determination to deny them is not arbitrary or unreasonable mr coburn also argues that the burden_of_proof should shift to respondent if the taxpayer introduces credible_evidence regarding any factual issue relevant to rule a 290_us_111 dunne v commissioner tcmemo_2008_63 hutchinson v commissioner tcmemo_1980_551 713_f2d_496 9th cir aff’g davies v commissioner tcmemo_1981_438 62_tc_834 taylor v commissioner tcmemo_2006_67 ascertaining the taxpayer’s liability the burden may shift to the commissioner under sec_7491 credible_evidence is ‘evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted’ however the burden will shift only if the taxpayer has complied with the necessary substantiation requirements has maintained all records and has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews mr coburn argues that because respondent did not audit his returns for the years during which the net operating losses purportedly arose respondent’s determination to disallow the net_operating_loss carryforward for is arbitrary however other than his own testimony mr coburn did not provide any evidence to substantiate the losses accordingly the burden does not shift to respondent because mr coburn has not complied with the requirements of sec_7491 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 sec_7491 ii net_operating_loss carryforward income_tax deductions are a matter of legislative grace and the burden of proving entitlement to any claimed deduction rests on the taxpayer further the taxpayer is required to maintain sufficient records to show whether or not such person is liable for tax in some instances the court may approximate the amount if the taxpayer can establish a deductible expense but cannot substantiate the precise amount however the taxpayer must provide some basis for the estimate sec_172 allows for a net_operating_loss nol deduction an nol is the excess of the allowable deductions over gross_income subject_to specified modifications in the case of a taxpayer which has a net_operating_loss arising in or an nol generally must first be carried back for years and if not 503_us_79 see also rule a sec_6001 39_f2d_540 2d cir 85_tc_731 sec_172 and d completely absorbed it may be carried forward up to years under sec_172 a taxpayer may elect to waive the carryback period and carry the entire loss forward however the election must be made by the due_date including extensions of the return for the year in which the nol arose and for which the election is to be in effectdollar_figure typically the taxpayer bears the burden of establishing both the actual existence of an nol for another year and the amount of that nol that may be carried to the years in issue a taxpayer’s return is merely a statement of the taxpayer’s position and cannot be used to substantiate a deduction we have jurisdiction to consider facts related to years other than the years in issue in order to redetermine the liability for the periods before usdollar_figure mr coburn claimed an nol carryforward into he did not specify what years generated the nol carryforward but after reviewing his returns it is clear that his position is that the nols originated in and sec_172 h sec_1_172-4 income_tax regs sec_172 115_tc_605 71_tc_633 sec_6214 mr coburn did not provide any evidence other than his and his enrolled agent’s vague testimony to substantiate the nol from we find that he failed to establish that the portion of the nol that he claimed for arose in as part of the stipulation of settled issues respondent conceded that mr coburn is entitled to portions of the disallowed deductions for mr coburn conceded that he is not entitled to any additional_amounts of the disallowed deductions beyond respondent’s concessions after the parties’ concessions mr coburn no longer has a loss on hi sec_2002 schedule c therefore he will not have an nol available from to carry forward to his return accordingly respondent’s determinations regarding the nol carryforward are sustained iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failing to timely file a federal_income_tax return unless it is shown that the failure was due to reasonable_cause and not due to willful neglect respondent bears the burden of production with respect to any penalty or addition_to_tax mr coburn then bears the burden of proving any defensesdollar_figure respondent imposed an addition_to_tax under sec_6651 for each of the and taxable years mr coburn stipulated that he filed hi sec_2002 and returns in he did not provide evidence of any defenses accordingly we find that respondent has met his burden of production and mr coburn was not able to prove any defenses as a result the additions to tax under sec_6651 are sustained iv sec_6662 accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to among other reasons negligence disregard of rules or regulations or any substantial_understatement_of_income_tax as with the sec_6651 additions respondent bears the burden of production as to the penalty see sec_7491 see higbee v commissioner t c pincite sec_7491 the penalty will not apply to any portion of the underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good faithdollar_figure as defined in the code ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title and the term ‘disregard’ includes any careless reckless or intentional disregard negligence has been further defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ additionally a taxpayer is negligent if he fails to maintain sufficient records to substantiate the items in questiondollar_figure an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6664 sec_6662 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 and t c memo see higbee v commissioner t c pincite sec_1_6662-3 income_tax regs sec_6662 in accordance with this opinion mr coburn’s exact underpayment for each year depends on the rule_155_computations if these computations establish a substantial_understatement_of_income_tax for any year respondent has met his burden with respect to that year respondent has also proven that mr coburn acted with negligence mr coburn did not provide any evidence at trial to substantiate his deductions and conceded that other than the nol he was not entitled to additional_amounts of the disallowed deductions beyond respondent’s concessions reliance on the advice of a tax professional may establish that the taxpayer acted with reasonable_cause and good_faith although mr coburn employed a tax professional to prepare his returns he did not establish that he relied on that tax professional as to claiming his unsubstantiated deductions indeed it was mr coburn’s return preparer who relied on representations from mr coburn accordingly we sustain the penalties under sec_6662 for and see olagunju v commissioner tcmemo_2012_119 jarman v commissioner tcmemo_2010_285 115_tc_43 aff’d 229_f3d_221 3d cir sec_1_6664-4 income_tax regs v conclusion on the basis of the evidence before us we find that mr coburn is not entitled to the nol carryforward for further respondent met his burden of production with respect to the additions to tax and the penalties and mr coburn failed to meet his burden to show that the penalties should not apply to reflect the foregoing and the concessions of the parties decision will be entered under rule
